TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00160-CR



                                 Joseph Lewis White, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
          NO. 00-6063, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Joseph Lewis White guilty of four counts of sexual assault of

a child. See Tex. Pen. Code Ann. § 22.011(a)(2)(A) (West Supp. 2004-05). The jury assessed a

seventeen-year term of imprisonment for each count.

               Appellant’s attorney filed a brief concluding that the appeal is frivolous and without

merit. The brief presents a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See Anders v. California, 386 U.S. 738 (1967); see also Penson

v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

              The judgment of conviction is affirmed.




                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Affirmed

Filed: October 28, 2004

Do Not Publish




                                                2